                                                                                              T**'#




       UNITED STATES DISTRICT COURT
       EASTERN DISTRICT OF NEW YORK

       J & J SPORTS PRODUCTIONS,INC.,

                                            Plaintiff,
                                                                  MEMORANDUM & ORDER
                             -against-
                                                                  2:17-CV-6822(ENV)(AYS)
       RICHARD BOYD,individually and d/b/a
       RICHIE B'S DIAMOND CLUB a/k/a
       RICHIE B'S DIAMOND SPORTS BAR;and
       R & B FOOD & BEVERAGE CORP., an unknown
       business entity d^/a RICHIE B'S DIAMOND
       CLUB a/k/a RICHIE B'S DIAMOND SPORTS
       BAR,

                                             Defendants.
                                                             X

       VITALIANO,D.J.

              Plaintiff J & J Sports Productions, Inc. filed this action, on November 21, 2017, against

       defendants Richard Boyd and R & B Food & Beverage Corp., alleging violations ofthe

       Communications Act of 1934,47 U.S.C. § 605 et seq., and the Cable and Television Consumer

       Protection and Competition Act of 1992,47 U.S.C. § 553 et seq, Compl., Dkt. 1. Defendants
       have not appeared or otherwise responded to the complaint, though the time to do so has passed.
       See Mar. 27,2018 Entry of Default, Dkt. 11. On July 11,2018, plaintiff filed a motion for
       default judgment, which the Court referred to Magistrate Judge Anne Y. Shields for report and
       recommendation. See Mot. for Default J., Dkt. 12; July 18, 2018 Order.

              By Report and Recommendation dated November 16, 2018(the "R&R"), Judge Shields
       recommended that the motion for defaultjudgment be granted; defendant Richard Boyd be held

       individually liable, in addition to the corporate defendant; and plaintiff receive damages of
       $8,400, comprising $2,800 in statutory damages and $5,600 in enhanced damages. R&R at 5-6,
       8-9, Dkt. 13. Judge Shields also recommended plaintiff be granted leave to move for attorney's


                                                         1

(JMK
fees and costs within 30 days from entry ofjudgment. Id. at 10. Notice oftime to object to the

R&R was given, but no party has objected within the time to do so. See id. at 10-11; Certificate

of Service on Defs., Dkt. 14.

                                            Discussion


       Where no party has objected to a report and recommendation, clear-error review applies.

See Dafeng Hengwei Textile Co. v. Aceco Indus. & Commercial Corp.^ 54 F. Supp. 3d 279,283

(E.D.N.Y. 2014). Having carefully reviewed the R&R in accordance with this standard, the

Court finds it to be correct, well-reasoned, and free of any clear error. The Court, therefore,

adopts the R&R,in its entirety, as the opinion ofthe Court.
                                            Conclusion


       For the foregoing reasons, the R&R is adopted in its entirety, as the opinion of the Court.

       The Clerk of Court is directed to enter judgment for plaintiff in accordance with this

decision.


       Entry ofjudgment, however, is stayed for 30 days from the date this Memorandum &

Order is entered on the docket, during which time, pursuant to a grant of leave, plaintiff may file

a motion for attorney's fees and costs. No extensions will be granted. Should plaintiff make

timely filing, entry ofjudgment will be further stayed until that motion is heard and determined.

If a timely motion is not filed,judgment shall enter forthwith without further order ofthe Court.



       So Ordered.


Dated: Brooklyn, New York

       January 9,2019


                                                     /s/ USDJ ERIC N. VITALIANO
                                                            ERIC N. VITALIANO

                                                            United States District Judge
